Case 2:19-cv-10280-JAK-KS Document 20 Filed 08/10/20 Page 1 of 1 Page ID #:324


  1
                                                                        JS-6
  2
  3
  4                                                                    8/10/2020

  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9         CENTRAL DISTRICT OF CALIFORNIA-CENTRAL DIVISION
 10
 11 ADA LAMELA, an individual,                )   Case No. 2:19-cv-10280-JAK-KS
                                              )
 12               Plaintiff,                  )   [PROPOSED] ORDER DISMISSING
                                              )   ENTIRE ACTION WITH
 13         vs.                               )   PREJUDICE (DKT. 19)
                                              )
 14   PEVONIA INTERNATIONAL, LLC, a )
      Delaware limited liability company; and )   [Los Angeles County Superior Court
 15   Does 1 through 100, Inclusive,          )   Case No. 19STCV39880]
                                              )
 16               Defendants.                 )   Complaint Filed: November 6, 2019
                                              )
 17                                           )
 18
 19         Pursuant to the parties’ concurrently filed STIPULATION RE: DISMISSAL
 20 OF ENTIRE ACTION WITH PREJUDICE and good cause appearing therefore,
 21         IT IS HERBY ORDERED that this entire action be dismissed with prejudice,
 22 based on the settlement reached by the Parties. Each side to bear their own costs
 23 and attorney’s fees.
 24
 25
 26    Dated: August 10, 2020               _________________________________
                                            __________________
 27                                         John A. Kronstadt
                                            United States District Judge
 28
